Citation Nr: 1611328	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial scheduler disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial increased scheduler rating for radiculopathy, left lower extremity, evaluated as 10 percent disabling prior to November 29, 2011, and as 40 percent disabling, effective November 29, 2011.

3.  Entitlement to an initial increased scheduler rating for radiculopathy, right lower extremity, evaluated as 10 percent disabling prior to May 5, 2014, and as 20 percent disabling, effective May 5, 2014.

4.  Entitlement to increased ratings for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities on an extraschedular basis.  

5.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
August 2008 rating decision of the Department of Veterans Affairs (VA) Togus,
Maine Regional Office (RO).  The claims file is currently under the jurisdiction of
the Detroit, Michigan RO.

The Veteran later testified before the undersigned at a May 2014 Travel Board
hearing.  The hearing transcript is of record.

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumber spine has been manifested throughout the appeal by forward flexion of the lumbar spine greater than 30 degrees, with consideration of functional impairment and symptoms of pain; no favorable or unfavorable ankylosis of the thoracolumbar spine; no evidence of incapacitating episodes requiring bed rest, due to pronounced symptoms of intervertebral disc syndrome, and no separately ratable neurological abnormalities, other than radiculopathy of the lower extremities.

2.  For the period prior to November 29, 2011, the Veteran's radiculopathy, left lower extremity, was manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  For the period beginning November 29, 2011, the Veteran's radiculopathy, left lower extremity, has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

4.  For the period prior to May 5, 2014, the Veteran's radiculopathy, right lower extremity, was manifested by no more than mild incomplete paralysis of the sciatic nerve.

5.  For the period beginning May 5, 2014, the Veteran's radiculopathy, right lower extremity, was manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumber spine are not met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  For the period prior to November 29, 2011, the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  For the period beginning November 29, 2011, the criteria for a rating in excess of 40 percent for radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  For the period prior to May 5, 2014, the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  For the period beginning May 5, 2014, the criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have also been added to the record.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran was provided VA examinations in July 2008, July 2010, October 2014 and August 2015 for his lumbar spine and bilateral leg disabilities.  The Board finds these examinations adequate for rating purposes as the examiner considered the Veteran's prior medical history and assertion of symptoms, and provided sufficient detail as to the Veteran's conditions to allow the Board to make a decision on the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is also no evidence that there has been a change in the lumbar spine or bilateral leg disabilities since the last examinations in August 2015.  Additionally, the Board remanded the claim in August 2014 to afford the Veteran additional VA examinations.  As noted above, additional examinations were conducted in October 2014 and August 2015.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Degenerative Disc Disease of the Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In an August 2008 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine.  A 20 percent evaluation was assigned, effective March 10, 2008.

Private treatment records dated from 2002 to 2006 indicate that the Veteran was treated for complaints of chronic low back pain that radiated into his lower extremities.

VA outpatient treatment records dated April 2008 to May 2008 show that the Veteran complained of chronic low back pain, related to a back injury in service.
On VA examination in July 2008, the Veteran was noted to have an abnormal gait with spasms, tenderness, weakness, and painful motion of the lumbar spine.  There were no abnormal spinal curvatures noted.  Motor strength testing in the Veterans' lower extremities was normal with some weakness noted in the left ankle and knee.  Sensory testing in the lower extremities was normal with some loss to light touch on the left.  Reflex testing was normal in the feet, with hypoactive response in the ankles and knees.  Range of motion testing of the lumbar spine showed forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  All movement elicited pain at end points.  There was no additional loss in motion with repetitive movement.  Combined range of motion was 190 degrees.  X-ray
of the lumbosacral spine revealed atherosclerosis with disc disease in the lower
lumbar axis with Grade I spondylolisthesis of L5-S1.  The examiner diagnosed
degenerative disc disease of the lumbar spine.

Private MRI and X-ray reports from July and August 2008 show evidence of advanced degenerative disease and disc bulging, and lumbar radiculopathy.

In an undated statement received in October 2008, the Veteran's private physician stated, in pertinent part, that the Veteran was unable to move when his low back pain was at its worst.  

In his September 2009 VA Form 9, the Veteran reported that the July 2008 VA examination was inadequate.  In this regard, he claimed that the examiner forced his body in forward flexion, creating a lot of pain.  He also claimed that he was never asked about his incapacitating episodes during the examination.

The Veteran was afforded another VA examination in July 2010.  He reported lumbar pain and 1-2 episodes per year of severe pain.  He also complained of fatigue, decreased  motion, stiffness, weakness and spasm, and reported 1-2 incapacitating episodes of lumbar pain a year.  On examination, gait was normal.  There was lumbar flattening and scoliosis.  Range of motion testing of the thoracolumbar spine showed flexion limited to 60 degrees, extension limited to 20 degrees, left lateral flexion limited to 15 degrees, left lateral rotation limited to 26 degrees, right lateral flexion limited to 20 degrees, and right lateral rotation limited to 26 degrees.  There was objective evidence of pain following repetitive motion and additional limitation of motion.  Range of motion after repetitive motion showed flexion limited to 55 degrees, extension limited to 15 degrees, left and right lateral flexion limited to 10 degrees, and left and right lateral rotation limited to 20 degrees.  The examiner stated that there was no evidence of incapacitating episodes due to intervertebral disc syndrome.  The diagnosis was chronic back pain.
Private treatment records show that in December 2011, range of motion in flexion of the lumbar spine was limited and less than what it was in 2008.  The examiner noted that it almost appeared as if the Veteran was upright.  There was no sign of compression fracture or subluxation during flexion.  There appeared to be disc space narrowing at l to 3 and possibly L3-L4.  Range of motion in extension was about the same as in 2008.  There was no sign of subluxation.  In March 2012, the Veteran underwent a lower L2, upper L3 hemi-semi laminectomy with decompression of the herniated disc.  The Veteran received nerve root injections in November 2013 and June 2014.  He also complained of back pain that radiated into the lower extremities in June 2014, and range of motion at that time was reduced throughout the majority of the lumbosacral spine.  The treatment records note that all planes tested were reduced, active and passive range of motion testing, including flexion, extension, rotation and sidebending were all reduced relative to normal values.

The Veteran was afforded another VA examination in October 2014.  The examiner noted that the Veteran underwent back surgery in March 2012, as noted above, and that he had post-surgical physical therapy and pain improved.  The Veteran complained of chronic, constant achy/throbbing pain and pain that became sharp with bending/rising from bed.  On examination, range of motion of the thoracolumbar spine was forward flexion to 50 degrees, with pain at 40 degrees; extension to 20 degrees with pain at 15 degrees; right lateral flexion to 20 degrees with pain at 10 degrees; left lateral flexion to 15 degrees with pain at 10 degrees; right lateral rotation to 20 degrees with pain at 10 degrees; and left lateral rotation to 15 degrees with pain at 10 degrees.  After three repetitions, range of motion was forward flexion 45 degrees, extension 20 degrees, right lateral flexion 20 degrees, left lateral flexion 15 degrees, right lateral rotation 20 degrees and left lateral rotation 15 degrees.  The examiner noted that the Veteran had functional loss of the lumbar spine after repetitive testing, due to less movement than normal, weakened movement, and pain on movement.  There was evidence of localized tenderness or pain to palpation and muscle spasm, but muscle spasm was not great enough to result in abnormal gait or abnormal spinal contour.  There was no muscle atrophy or ankylosis.  There was evidence of intervertebral disc syndrome (IVDS), but the examiner noted that the Veteran had not had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months.

The Veteran was afforded his most recent VA examination in August 2015.  He denied having any flare-ups of back pain at that time, but he did report functional impairment, in that he had difficulty completing tasks due to back pain.  During range of motion testing, forward flexion was to 60 degrees; extension was to 20 degrees; right and left lateral flexion was to 20 degrees; and right and left lateral rotation was to 20 degrees.  There was pain during forward flexion and extension.  There was additional loss of function during repetitive testing, due to pain and weakness, but range of motion was not reduced further during repetitive testing.  The examiner also noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no objective evidence of localized tenderness or pain on palpation of the joints, no guarding or muscle spasm, and no muscle atrophy.  There was no evidence of ankylosis of the spine, and no neurological abnormalities.  As was the case on examination in October 2014, there was evidence of IVDS, but the examiner noted that the Veteran had not had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months.

Analysis

In order for a rating in excess of 20 percent to be granted under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  None of the probative medical evidence, including VA outpatient treatment records, private treatment records, or the July 2008, July 2010, October 2014, or August 2015 VA examinations, shows that these criteria were met.  In this regard, range of motion for the lumbar spine has been beyond 30 degrees on VA examination and there is no evidence of ankylosis, as the Veteran's entire spine is not fixed in flexion or extension, nor is a spinal segment fixed in the neutral position (zero degrees).  The Board further notes that the October 2008 statement from the Veteran's private physician, which indicated that the Veteran was unable to move when his low back pain was at its worst, and the June 2014 private treatment records that indicate that the Veteran's range of motion in the lumbar spine was reduced.  However, the physician did not submit any clinical records to support these subjective reports from the Veteran, and the June 2014 records did not include specific range of motion findings that would allow the Veteran's disability to be rated under the applicable rating criteria.  As such, the Board finds that the Veteran has had range of motion beyond 30 degrees throughout the appeal period.  Therefore, a scheduler rating greater than 20 percent is not warranted at any time during the appeal.

There is also no evidence of any neurological abnormalities, besides the radiculopathy of the lower extremities that the Veteran is already being compensated for.  See March 2011 and January 2015 rating decisions.  Furthermore, although there was evidence of IVDS on examination in October 2014 and August 2015, there is no assertion or objective evidence of incapacitating episodes to warrant a higher rating under the general rating formula.

On VA examination in October 2014, the examiner noted that function of the lumbar spine was limited by less movement than normal, weakened movement, and pain on movement, and in August 2015, the examiner noted that function was limited by pain and weakness.  However, the Veteran was still able to forward flex to at least 45 degrees after repetitive testing, and there was no evidence of ankylosis.  Private treatment records show that the Veteran has complained of severe, constant back pain, and that he has received nerve root injections to treat this pain, and undergone back surgery.  He has also reported on VA examination that his back pain prevents him working in his previous occupation as a small business owner.  However, he has still been able to forward flex to at least 40 degrees, beyond the 30 degrees or less necessary for a 40 percent rating, even with consideration of pain and functional impairment.  As such, the Board finds that the Veteran's reported functional impairment is contemplated in the 20 percent evaluation he is currently assigned.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.


Radiculopathy

In a March 2011 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and the right lower extremity.  Separate 10 percent evaluations were assigned each leg, effective July 9, 2008.

During his May 5, 2014 Travel Board hearing, the Veteran reported that the severity of his right and left leg radiculopathy had increased.

In a January 2015 rating decision, the RO granted an increased rating of 40 percent for the service-connected left leg radiculopathy, effective from November 29, 2011.  In the same January 2015 rating decision, the RO granted an increased rating of 20 percent for the service-connected right leg radiculopathy, effective from May 5, 2014.

The Veteran continues to appeal the assigned ratings.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Left Leg Radiculopathy

Period prior to November 29, 2011

Prior to November 29, 2011, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, left lower extremity.  A higher rating of 20 percent would require moderate incomplete paralysis of the sciatic nerve.

On VA examination in July 2008, the Veteran complained of sharp, aching, throbbing radiating pain from his back to the legs.  On reflex examination, knee jerk and ankle jerk were both slightly abnormal (hypoactive (1+)).  

Private MRI and X-ray reports from July and August 2008 show evidence of lumbar radiculopathy.  

On VA examination in July 2010, he again complained of constant, sharp radiating pain form his low back into the lower extremities.  There was evidence of reflex abnormality and decreased motor skills in the right and left legs.  The examiner subsequently diagnosed the Veteran with bilateral lower limb neuropathy and radiculopathy.  See January 2011 addendum to the July 2010 VA examination.
Under the provisions for evaluating the peripheral nerves, such as the sciatic nerve, the schedule provides that wholly sensory involvement should be rated as mild, or at most, moderate in degree.  38 C.F.R. § 4.124a (2015).  Neuralgia of the peripheral nerves characterized by a dull and intermittent pain is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at times excruciating, is to be rated with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuritis not characterized by the organic changes referred to in section 4.123 will be rated as moderate incomplete paralysis, or with sciatic nerve involvement, a maximum of moderately severe incomplete paralysis.  Id.  

The evidence indicates that the Veteran has more than sensory involvement as his bilateral extremities have pain and numbness.  See July 2008 VA examination report.  Because his sharp, aching, throbbing pain is constant and at times excruciating; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  Peripheral neuritis with sciatic nerve involvement can be evaluated as high as severe incomplete paralysis when there are organic changes, such as loss of reflexes and muscle atrophy.  The Veteran does not have muscle atrophy, but he was shown on examination in July 2008 and July 2010 to have diminished reflexes on the right and left side.  Neuritis with organic changes can be evaluated as high as severe incomplete paralysis.  However, the Board finds that his symptoms for this period are more consistent with mild incomplete paralysis.  In this regard, he reported constant, sharp pain down the legs with flare-ups only once or twice a year, reflexes were only slightly diminished, and there is no evidence of any more than mild sensory deficits.  

Nothing in the evidence of record for this period indicates impairment beyond mild incomplete paralysis of the lower extremities.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the left lower extremity prior to November 29, 2011 under Diagnostic Code 8520.



Period beginning November 29, 2011

For the period beginning November 29, 2011, the Veteran is in receipt of a 40 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, left lower extremity.  A higher rating of 60 percent would require severe incomplete paralysis of the sciatic nerve.

Private treatment records show that an electromyelography/nerve conduction study dated November 29, 2011, show findings consistent with a subacute moderately severe L4 radiculopathy on the left.

On VA examination in October 2014 and August 2015, the examiner concluded that the Veteran's lower extremity radiculopathy on the left side was moderate in degree.

The evidence reflects that the Veteran has more than sensory involvement for this period, as his bilateral extremities have pain, numbness and tingling.  Furthermore, because his pain is constant and at times excruciating; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  As noted above, neuritis with organic changes can be evaluated as high as severe incomplete paralysis.  However, the Board finds that nothing in the evidence of record for this period indicates impairment beyond moderately severe incomplete paralysis of the left lower extremity.  In this regard, muscle strength testing has only been shown to be slightly diminished in the hips, reflexes are only slightly diminished (hypoactive (1+)), and there is no evidence of any other sensory deficits.  

Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the left lower extremity for the period beginning November 29, 2011 under Diagnostic Code 8520.





Right Leg Radiculopathy

Period prior to May 5, 2014

Prior to May 5, 2014, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, right lower extremity.  A higher rating of 20 percent would require moderate incomplete paralysis of the sciatic nerve.

On VA examination in July 2008, the Veteran complained of sharp, aching, throbbing radiating pain from his back to the legs.  There was slight abnormality of the right leg reflexes.  

Private MRI and X-ray reports from July and August 2008 show evidence of lumbar radiculopathy.  

On VA examination in July 2010, On VA examination in July 2010, he again complained of constant, sharp radiating pain form his low back into the lower extremities.  There was evidence of reflex abnormality and decreased motor skills in the right leg.  The examiner diagnosed bilateral lower limb neuropathy and radiculopathy.

The evidence indicates that the Veteran has more than sensory involvement as his bilateral extremities have pain and numbness.  See July 2008 VA examination report.  Because his sharp, aching, throbbing pain is constant and at times excruciating; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  Peripheral neuritis with sciatic nerve involvement can be evaluated as high as severe incomplete paralysis when there are organic changes, such as loss of reflexes and muscle atrophy.  The Veteran does not have muscle atrophy, but he was shown on examination in July 2008 and July 2010 to have diminished reflexes on the right and left side.  Neuritis with organic changes can be evaluated as high as severe incomplete paralysis.  However, the Board finds that his symptoms for this period are more consistent with mild incomplete paralysis.  In this regard, he reported constant, sharp pain down the legs with flare-ups only once or twice a year, reflexes were only slightly diminished, and there is no evidence of any more than mild sensory deficits.  

Nothing in the evidence of record for this period indicates impairment beyond mild incomplete paralysis of the lower extremities.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the right lower extremity prior to May 5, 2014 under Diagnostic Code 8520.

Period beginning May 5, 2014

For the period beginning May 5, 2014, the Veteran is in receipt of a 20 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, right lower extremity.  A higher rating of 40 percent would require moderately severe incomplete paralysis of the sciatic nerve.

The October 2014 VA examiner concluded that the Veteran's lower extremity radiculopathy on the right side was moderate in degree.

The August 2015 VA examiner concluded that the Veteran's lower extremity radiculopathy on the right side was mild.

The evidence reflects that the Veteran has more than sensory involvement for this period, as his bilateral extremities have pain, numbness and tingling.  Furthermore, because his pain is constant and at times excruciating; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  As noted above, neuritis with organic changes can be evaluated as high as severe incomplete paralysis.  However, the Board finds that nothing in the evidence of record for this period indicates impairment beyond moderate incomplete paralysis of the right lower extremity.  In this regard, muscle strength testing has only been shown to be slightly diminished in the hips, reflexes are only slightly diminished (hypoactive (1+)), and there is no evidence of any other sensory deficits.  Nothing in the evidence of record for this period indicates impairment beyond moderate incomplete paralysis of the right lower extremity.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the right lower extremity for the period beginning May 5, 2014 under Diagnostic Code 8520.


ORDER

An increased scheduler rating for degenerative disc disease of the lumbar spine is denied.

For the period prior to November 29, 2011, a scheduler rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

For the period beginning November 29, 2011, a scheduler rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

For the period prior to May 5, 2014, a scheduler rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

For the period beginning May 5, 2014, a scheduler rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.


REMAND

The Board must determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

The Court has also held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 75 years old and that he was last employed in May 2010, as the owner and operator of a sporting goods shop.  He reported on the form that his service-connected back and bilateral leg disabilities prevent him from securing or following any substantially gainful occupation.

The Veteran is currently service connected for degenerative disc disease, lumbar spine, evaluated as 20 percent disabling; left leg radiculopathy, evaluated as 40 percent disabling as of November 29, 2011; right leg radiculopathy, evaluated as 20 percent disabling as of May 5, 2014; and scar associated with degenerative disc disease, lumbar spine, evaluated as 0 percent disabling.  His combined evaluation is 70 percent, from May 5, 2014, which means he meets the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) from that date.  

On VA examination in July 2010, the Veteran reported difficulty managing his business, due to the physical demands of running a sport and bait store.

On VA examination in October 2014, he reported that he was unable to perform work requiring physical labor, and that he had problems with prolonged standing, lifting and bending.  He also reported that he needed to frequently change positions from sitting and standing.  In addition, he claimed that because he was taking narcotic pain medication, he was encouraged to avoid operating heavy machinery.

On VA examination in August 2015, he reported that he had owned and operated a sporting goods store since 1981, which required him to stand on his feet, lift and stock shelves for 15-17 hours per day.  He retired from his business at age 70, and his wife took over operation of the shop.  The Veteran reported that he would no longer be able to perform a sedentary (sit down) job because he was unable to sit for prolonged periods of time, and that although he would be able to work a job that allowed him to stand and sit when he wanted, for as long as he wanted, and not perform any lifting, this type of job may be hard for him to find.  

None of the VA examiners gave an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work.  Accordingly, the Board finds it necessary to remand the issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities on an extraschedular basis and entitlement to a TDIU, in order for a VA examiner to provide a medical opinion as to whether the Veteran is entitled to extraschedular ratings for these service-connected disorders and/or whether he is unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities on an extraschedular basis and entitlement to TDIU.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


